—Judgment, Supreme Court, New York County (Clifford Scott, J.), rendered May 9, 1990, convicting defendant after a jury trial of criminal possession of a controlled substance in the third and fourth degrees, and sentencing him as a predicate felony offender to concurrent terms of 7 to 14 years and 3 Vi to 7 years, respectively, unanimously affirmed.
*234Defendant was observed by an undercover stakeout as he sold crack to four individuals over a 10 minute period. When police moved in, he discarded the bag containing the drugs.
Defendant has failed to preserve for review any of his present challenges to the court’s instructions, and we decline to review these purported challenges in the interest of justice. Were we to consider the challenges, we would find that the charge, in its entirety, did not shift the burden of proof and the Allen charge was not coercive. Nor has defendant preserved his challenge to the annotated verdict sheet (People v Halbert, 175 AD2d 88, affd 80 NY2d 865). We have considered defendant’s remaining claims and find them to be without merit. Concur — Ellerin, J. P., Kupferman, Ross and Kassal, JJ.